The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on April 21, 2022.

Claims 1-20 are pending. Claims 19-20 are withdrawn from consideration as being drawn to a nonelected invention. Claims 1 and 4-7 are currently amended. 

The rejection of claims 1-5 and 8-13 under 35 U.S.C. 102(a)(1) as being anticipated by Niinaka et al. (US Patent No. 5,780,418), hereinafter “Niinaka” is withdrawn n view of Applicant’s amendment and arguments therein.

The rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Niinaka as applied to claims 1-5 and 8-13 above is withdrawn n view of Applicant’s amendment and arguments therein.

The rejection of claims 14-18 under 35 U.S.C. 103 as being unpatentable over Niinaka as applied to claims 1-5 and 8-13  above, and further in view of Roberts et al. (US 2002/0077264) is withdrawn n view of Applicant’s amendment and arguments therein.


Terminal Disclaimer
For the record, the terminal disclaimer filed on November 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,526,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al. (US 2012/0053108), hereinafter “Glenn, Jr.” in view of Ciallella et al. (US Patent No. 4,806,261), hereinafter “Ciallella.”
	Regrading claims 1, 4 and 8-10, Glenn, Jr. teaches a nonwoven web comprising a plurality of filaments, wherein at least one of the filaments comprises one or more filament-forming materials and one or more active agents that are releasable from the filament when the filament is exposed to conditions of intended use (see paragraphs [0002] and [0017] on page 1; see also paragraph [0112] on page 7). In one example, the filament-forming material may comprise a water-soluble material (see paragraph [0134]). In one example, the filament exhibits a diameter of less than 100 µm and/or less than 75 µm and/or less than 50 µm and/or less than 25 µm and/or less than 10 µm and/or less than 5 µm and/or less than 1 µm as measured according to the Diameter Test Method; and the diameter of the filament may be used to control the rate of release of one or more active agents present in the filament and/or the rate of loss and/or altering of the filament's physical structure (see paragraph [0124]). In another example, the filament may comprise an active agent within the filament (see paragraph [0126] on page 8). In one example, the plurality of two or more and/or three or more filaments are inter-entangled or otherwise associated with one another to form a nonwoven web (see paragraph [0107] on page 7). In one example, the filament and/or 
nonwoven made therefrom is designed or intended to be used for laundering clothes in a laundry operation(see paragraph [0166]). The nonwoven web may be used as a packaging film and/or wrap, as one selection (see paragraph [0425] on page 34).  Glenn, Jr. however, fails to specifically disclose the nonwoven web comprising water soluble filaments having a diameter of less than 5 µm as a packaging wrap (or pouch) wherein one or more active agents like surfactant and/or perfumes in particle form are present within the internal volume of the pouch and are releasable from the pouch when the pouch is exposed to conditions of intended use as recited in claims 1 and 10. 
	It is known from Ciallella, an analogous art, to incorporate a pre-measured particulate built synthetic organic detergent composition in a closed container which dissolves and/or disperses rapidly in wash water when it is added to such water in an automatic washing machine (see col. 1, lines 4-11), wherein the closed container is formed by sealing about such composition a sheet or sheets of readily water dispersible water soluble cellulose compound such as a carboxymethyl cellulose, and cellulose fibers, which is coated and/or covered or laminated with water soluble polyvinyl alcohol on interior surfaces thereof (see abstract; col. 2, lines 4-18). The particulate built synthetic organic detergent composition comprises nonionic surfactant and perfume (see Example 1 under col. 16). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the nonwoven web which comprises water-soluble filaments, having a diameter of less than 5 µm, in the form of a packaging wrap or a pouch, which is understood to comprise a fibrous wall material and having an internal volume, because the teachings of Glenn, Jr. encompass these aspects, and the packaging wrap or pouch  is one of the selection of the many uses of the nonwoven web as disclosed in paragraph [0425] by Glenn, Jr. and to have incorporated  active agent particulates or particles comprising surfactant and perfume into the packaging wrap of Glenn, Jr. because Glenn Jr. desires a detergent packaging function of the nonwoven web and it is known from Ciallella to package particulate built synthetic organic detergent composition in a closed container composed of water dispersible sheet of water soluble compound. 
	Regarding claims 2-3 and 11, Glenn, Jr. in view of Ciallella teaches the features as discussed above. Glenn, Jr. in view of Ciallella, however, fails to specifically disclose that the pouch ruptures as measured according to the Rupture Test Method as recited in claim 2, the pouch exhibits an average rupture time of less than 240 seconds as measured according to the Rupture Test Method as recited in claim 3, and the pouch exhibits a % weight loss of less than 10% as measured according to the Shake Test Method as recited in claim 11. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the packaging wrap or pouch of Glenn, Jr. and Ciallella to exhibit similar properties as those recited because similar, if not the same, filaments and/or pouch components and contents thereof have been utilized, and therefore would have been expected to exhibit similar characteristics.
	Regarding claims 5-7, Glenn, Jr. in view of Ciallella teaches the features as discussed above. In addition, Glenn, Jr. teaches that the  filament-forming material is a polymer capable of producing a polymer that exhibits properties suitable for making a filament, for example, the polymer may comprise a hydroxyl polymer, such as a polyvinyl alcohol ("PVOH") and/or a polysaccharide, or cellulose derivatives (see paragraph [0057] on page 3; paragraph [0143] on page 9). 
	Regarding claim 12, Glenn, Jr. in view of Ciallella teaches the features as discussed above. In addition, Glenn, Jr. teaches that the  filaments and/or nonwoven web for use as a laundry detergent comprises trace amount of water on a dry filament basis (see Tables 4 and 5 on page 38).
	Regarding claim 13, Glenn, Jr. in view of Ciallella teaches the features as discussed above. In addition, Glenn, Jr. teaches that the nonwoven web may comprise apertures, and the apertures may be arranged in a non-random, repeating pattern (see paragraph [0423] on page 34).  

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. in view of Ciallella as applied to claims 1-13 above, and further in view of Roberts et al. (US 2002/0077264, already of record), hereinafter “Roberts.”	
	Regarding claims 14-18, Glenn, Jr. in view of Ciallella teaches the features as discussed above. Glenn, Jr. in view of Ciallella, however, fails to disclose the packaging wrap comprising a discrete inner pouch present in the internal volume as recited in claim 14, the inner pouch defining a second internal volume as recited in claim 15, the second internal volume comprising an active agent as recited in claim 16, the inner pouch releasing the active agent when exposed to conditions of intended use as recited in claim 17, and the  inner pouch exhibits an average rupture time equal to or greater than the average rupture time of the packaging wrap or pouch  as measured according to the Rupture Test Method as recited in claim 18. 
	It is known from Roberts, an analogous art, to enclose a second pouch comprising in its interior a second solid or liquid composition into a first pouch made of a water-reactive material and also comprising a first composition so that the second pouch will dissolve and/or rupture more slowly to release the second composition, and this arrangement provides for sequential release of the contents of the first composition and then the second composition for useful benefits (see paragraphs [0007-0010] on page 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the second pouch comprising a second solid or liquid composition into the packaging wrap of Glenn, Jr. and Ciallella because such incorporation would provide for a sequential release of the contents of the pouches for useful benefits as taught by Roberts.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on the primary references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                            /LORNA M DOUYON/                                                                           Primary Examiner, Art Unit 1761